        Case 3:18-cr-00558-FAB Document 59 Filed 02/14/19 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF PUERTO RICO


MINUTES OF PROCEEDINGS:                      February 14, 2019
Status Conference                            Scheduled for: 1:00 PM
                                             Commenced: 1:16 PM
                                             Ended:         1:31 PM

S/BEFORE HON. CARMEN CONSUELO CEREZO
United States District Judge

UNITED STATES OF AMERICA
Plaintiff                                    CRIMINAL 18-0558CCC
vs
1) JOENDY OMAR NEGRON
LAPORTE
2) EUGENE PERCY ANTONMARCHI
ARRIAGA
3) EDWIN RIOS LUCIANO
4) JOSE EDGARDO RIVERA
5) WILCELINO MELENDEZ AVILA
6) NEFTALI JURADO RIVERA
7) CHRISTOPHER JURADO RIVERA
Defendants



     Status conference called on February 14, 2019. Present were Assistant

U.S. Attorney Seth Erbe in substitution for Assistant U.S. Attorney Teresa

Zapata who is engaged in the trial before Judge Pedro Delgado in Criminal
       Case 3:18-cr-00558-FAB Document 59 Filed 02/14/19 Page 2 of 3




MINUTES OF PROCEEDINGS:                                                  -2-
Status Conference
Criminal 18-0558CCC
February 14, 2019


No. 15-696(PAD) but who will be handling the trial of this case. All defense

attorneys were present as follows:      Assistant Federal Public Defender

Víctor M. Chico Luna for defendant [1] Joendy Omar Negrón Laporte,

Mariángela Tirado Vales for defendant [5] Wilcelino Meléndez Avila, Laura

Maldonado Rodríguez for defendant [6] Neftalí Jurado Rivera, Diego Alcalá

for defendant [2] Eugine Percy Antonmarchi Arriaga and substituting for

defense attorney Miguel Oppeinheimer who represents defendant [4] José

Edgardo Rivera, and Raymond Rivera Esteves for defendant [7] Christopher

Jurado Rivera and in substitution of attorney Humberto Guzmán Rodríguez

for defendant [3] Edwin Ríos Luciano.

     The United States informed that there are cell phone extractions

pending discovery. All defense attorneys requested a period of thirty (30)

days to conclude plea negotiations and to allow for attorney Oppenheimer to

conclude his participation in Criminal No. 15-696(PAD).

     The parties are GRANTED a final term until MARCH 18, 2019 to

conclude plea negotiations and to allow for Assistant U.S. Attorney Zapata

and for defense attorney Oppenheimer to conclude their participation in

Criminal No. 15-696(PAD), which is estimated to last several more weeks.
       Case 3:18-cr-00558-FAB Document 59 Filed 02/14/19 Page 3 of 3




MINUTES OF PROCEEDINGS:                                                  -3-
Status Conference
Criminal 18-0558CCC
February 14, 2019


     The jury trial is RESET, within speedy trial constraints, for APRIL 5,

2019 at 2:30 PM.



                                  S/María Luz Díaz, Judicial Assistant
